                                  EXHIBIT
Case 1:19-cv-25046-RNS Document 343-1 EnteredAon FLSD Docket 01/27/2021 Page 1 of 1


Cash Receipts & Disbursements
Q4 2020

Cash Receipts
       Memberplanet Deposits                      1,711,439
       Advertising Customer Deposits, General     8,415,544
       Google Adsense                             4,773,676
       Notify AI                                  1,129,035
       Zeta                                         818,355
       All Inbox                                    159,601
       H2H                                        1,200,097
       Jet Marketing                                766,866
       Quantum                                      402,836
       Avenue I Customer Deposits                11,875,642
       Insurance Proceeds                           500,000
Total Cash Receipts                              31,753,091

Cash Disbursements
       Payroll, East Coast                        (2,469,940)
       Independent Content Writers                   (15,290)
       Payroll, Carganet Contractor                 (140,000)
       Costa Rica Payroll & Operating Expenses      (528,231)
       Uruguay Payroll & Operating Expenses         (585,342)
       Google Marketing - Yeah                    (1,573,641)
       Google Marketing - Anycase                   (691,809)
       Google Marketing - Avenue I                  (854,837)
       Google Marketing - Credit Line Pay-down      (345,030)
       Credit Card Marketing - Carganet             (132,117)
       Affiliate Payments                         (4,741,538)
       Merchant Fees                                 (26,279)
       Gateway Fees                                  (12,483)
       Memberplanet Alerts                           (27,825)
       Trumpia & Slooce SMS                         (325,566)
       Journaya (TCPA Protection) - Compliance       (17,750)
       AMEX Corporate - 21000                     (3,594,351)
       Junction Methods (Channels)                  (167,100)
       Cake (Media Software)                         (27,347)
       Juno Scientific (Channels)                    (44,153)
       Insurance                                    (108,374)
       Other Fixed Costs                              (5,945)
       Rent - Miami                                  (10,650)
       Rent - Boca                                    (4,239)
       Debt Payment, CCH Domain Loan                (701,142)
       Avenue I Publishers                        (3,670,698)
       Avenue I Google Marketing                  (1,432,570)
       Avenue I Credit Cards (Marketing)          (1,748,169)
       Avenue I Payroll & Contractors               (910,723)
       Avenue I Operating Expenses                  (136,423)
       Avenue I Acquisition Debt Payment            (800,000)
       Receivership Expenses                        (241,064)
Total Cash Disbursements                         (26,090,626)

Net Cash Receipts (Disbursements)                 5,662,465

Beginning Cash Balance 9/30/2020                  5,530,680
Ending Cash Balance 12/31/2020                   11,193,145
